                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

JAMES RICE,                                 :   Case No. 1:17-cv-293
                                            :
       Petitioner,                          :   Judge Timothy S. Black
vs.                                         :   Magistrate Judge Michael R. Merz
                                            :
CHAE HARRIS, Warden,                        :
Chillicothe Correctional Institution,       :
                                            :
       Respondent.                          :

                        DECISION AND ENTRY
        ADOPTING THE REPORT AND RECOMMENDATION (Doc. 17)
       AND THE SUPPLEMENTAL REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 23) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on June 15, 2018, submitted a

Report and Recommendation (the “R&R”). (Doc. 17). Respondent Warden filed an

objection to the R&R on July 19, 2018. (Doc. 20). Petitioner James Rice filed an

objection on July 20, 2018. (Doc. 21). On October 5, 2018, the Magistrate Judge

submitted a Supplemental Report and Recommendation (the “Supplemental R&R”)

analyzing Respondent’s and Petitioner’s objections. (Doc. 23). Respondent filed another

objection to the Supplemental R&R on October 12, 2018. (Doc. 24). Petitioner filed

another objection to the Supplemental R&R on October 19, 2018. (Doc. 25).

Respondent filed a response to Petitioner’s objection to the Supplemental R&R on

November 1, 2018. (Doc. 26)

                                            1
       Respondent’s and Petitioner’s objections are not well-taken. After reviewing both

the R&R, Supplemental R&R, and Respondent’s and Petitioner’s objections, the Court

finds that the Magistrate Judge’s findings in the R&R and Supplemental R&R should be

adopted. The Court will address Petitioner’s and Respondent’s objections, respectively.

   1. Petitioner’s Objection

       Petitioner seeks habeas corpus relief under 28 U.S.C. § 2254 on speedy trial

grounds. The parties agree that Barker v. Wingo, 407 U.S. 514 (1972), is the controlling

precedent. The four Barker factors to be assessed are (1) length of delay, (2) reasons for

delay, (3) defendant’s assertion of his speedy trial rights, and (4) prejudice to defendant.

Barker, 407 U.S. at 523, 530–31, 533. Petitioner agrees with the Ohio First District

Court of Appeals’ finding that the first two factors weighed slightly in his favor, but

argues that the First District erred in finding that the third and fourth factors weighed

against the Petitioner.

       Petitioner was arrested on August 19, 2014 and filed a motion to dismiss on

speedy trial grounds on December 1, 2014. The First District found Petitioner bore some

responsibility for the delay in filing and weighed the third factor slightly against him.

Petitioner contends that the First District was objectively unreasonable for weighing this

factor against him. (Doc. 21 at 4–6; Doc. 25 at 5–6). Petitioner argues that his

approximately three-month delay was significantly less than the State’s eighteen-month

delay in charging and that the Magistrate Judge erred by failing to consider the force with

which Petitioner asserted his right, in contrast to a pro forma assertion of rights.



                                              2
       First, the Magistrate Judge correctly notes that the State’s delay is considered

separately of the Petitioner’s delay and the First District cogently reasoned that the third

factor weighs against Petitioner. Second, the Supplemental R&R notes that the

Magistrate Judge did consider Petitioner’s forceful assertion of his speedy trial rights in

recognizing Judge Cunningham’s dissent to the First District’s majority opinion. (Doc.

23 at 3). The Court agrees with the R&R and Supplemental R&R that it was not

objectively unreasonable for the First District to find that Petitioner’s delay in assertion

of his speedy trial rights weighed against Petitioner.

       On the fourth factor, Petitioner argues that he was prejudiced (1) from loss of

possibility of concurrent sentences and (2) by the loss of evidence during the time he was

awaiting trial. (Doc. 21 at 6–8; Doc. 25 at 7–8).

       First, in Smith v. Hooey, 393 U.S. 374 (1969), the Supreme Court found that the

loss of chance at concurrent sentences could be considered to demonstrate prejudice.

However, in that case the Supreme Court considered the loss of chance at concurrent

sentences along with many factors to show prejudice. The Court agrees with the

Magistrate Judge that the First District was not objectively unreasonable in finding that

the loss of possibility of concurrent sentences did not significantly prejudice Petitioner

and therefore weighed this factor against him. Second, although the First District

considered the loss of evidence (Doc. 4 at PAGEID # 140), the Supplemental R&R

accurately notes that Petitioner forfeited this argument by failing to raise it in his

pleadings. (Doc. 23 at 4). The Court finds that the First District was not objectively

unreasonable in weighing the fourth factor against Petitioner.

                                               3
       The Court agrees with the Magistrate Judge’s finding that the First District offered

a lengthy opinion explaining their balancing of the Barker factors and did not act

objectively unreasonably. Accordingly, the Court finds that the Petition should be

dismissed.

   2. Respondent’s Objection

       Respondent agrees with the Magistrate Judge’s recommendation that the petition

be dismissed, but objects to the R&R’s and Supplemental R&R’s recommendation that

Petitioner be granted a certificate of appealability. In recommending the issuance of a

certificate of appealability, the Magistrate Judge found that Judge Cunningham of the

First District provided a well-reasoned and supported dissent. (Doc. 17 at 16; Doc. 23 at

6–7). The dissent demonstrates that upholding the First District’s decision that

Petitioner’s right to a speedy trial had not been violated would be debatable among jurists

of reason. Respondent argues that reasonable jurists would not debate the correctness of

the Magistrate Judge’s conclusion that Petitioner is not entitled to federal habeas relief.

(Doc. 24 at 6). However, the Court agrees with the Magistrate Judge that, even though

the First District’s majority opinion is not objectively unreasonable, “that does not make

it undebatable.” (Doc. 23 at 7). Accordingly, the Court finds that a certificate of

appealability shall issue.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the R&R (Doc. 17) and Supplemental R&R (Doc. 23) should be and are

                                              4
hereby ADOPTED in their entirety. Accordingly, for the reasons stated above, IT IS

ORDERED that:

   1) Petitioner’s petition for writ of habeas corpus (Doc. 1) is DISMISSED with
      prejudice.

   2) A certificate of appealability shall issue. Under the applicable two-part standard
      enunciated in Slack v. McDaniel, 529 U.S. 473, 484–85 (2000), “reasonable jurists
      could debate whether . . . the petition should have been resolved in a different
      manner or that the issues presented were ‘adequate to deserve encouragement to
      proceed further.’” Id. at 475 (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4
      (1983); see also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

   1) The Clerk shall enter judgment accordingly, whereupon this case is
      TERMINATED from the docket of this Court.


      IT IS SO ORDERED.
         12/11/18
Date: ________________                           ________________________
                                                 Timothy S. Black
                                                 United States District Judge




                                           5
